

117 S992 IS: Help Students Vote Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 992IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Booker (for himself, Mr. Durbin, Ms. Klobuchar, Mrs. Feinstein, Mr. Blumenthal, Mr. Brown, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title IV of the Higher Education Act of 1965 to require institutions of higher education that participate in programs under such title to distribute voter registration forms to students enrolled at the institution, and for other purposes.1.Short titleThis Act may be cited as the Help Students Vote Act.2.Sense of CongressIt is the sense of Congress that political participation and civic engagement are fundamental to the health of American democracy, and that all citizens should be encouraged to vote, regardless of party affiliation.3.Distributing voter registration informationSection 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) is amended to read as follows:(23)(A)The institution will make every reasonable effort to—(i)distribute voter registration applications for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508), which may include sharing a direct, guided link to such application, to each student enrolled at the institution;(ii)provide clear guidance that each student enrolled at the institution should—(I)register in the State in which the student is eligible to vote in the next election if registration is required, which may include the ability of out of State students to vote in the State in which they are enrolled and physically in attendance, in accordance with applicable State law; and(II)update the student’s existing voter registration if the student’s address has changed recently or since the last election in which the student was eligible to vote;(iii)periodically share credible, nonpartisan resources to help students determine where and how they are eligible to vote, which may include resources from State and local election officials on voter registration and voting requirements, including voter registration deadlines, residency requirements, voter identification requirements, and absentee voting options, as applicable; and (iv)in distributing voting materials (as defined in section 203(b)(3) of the Voting Rights Act of 1965 (52 U.S.C. 10503(b)(3)) that are produced by a covered State or political subdivision (as defined in such section), ensure to the greatest extent practicable that—(I)such voting materials are provided in accordance with section 203 of such Act (52 U.S.C. 10503); and(II)all materials and information made available electronically under this paragraph—(aa)are accessible to individuals with disabilities; and(bb)conform to the accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(B)The institution shall be considered in compliance with the requirements of subparagraph (A)—(i)if, with respect to each student enrolled who is not exclusively enrolled in distance education at the institution, the institution—(I)(aa)distributes voter registration applications to such students not less than twice in a calendar year, and distributes such voter registration applications not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State primary election and not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State general or special election; or(bb)electronically transmits a message to such students containing a voter registration application (or the message contains an Internet address where such a voter registration application can be accessed or downloaded) acceptable for use in the State in which the institution is located to each such student, and such electronic message is devoted exclusively to voter registration, not less than twice in a calendar year, and transmits such a message not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State primary election and not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State general or special election; (II)during a period that the institution requires or encourages students to remain off-campus due to a national, State, or local public health or other emergency, additionally—(aa)requests that the State in which the institution is located provide the institution with absentee ballot applications, as applicable, or share the official State website or online portal through which eligible voters can directly request an absentee ballot;(bb)distributes to each such student an absentee ballot application, requested from the State under item (aa) and received in accordance with section 303(d) of the Help America Vote Act of 2002 (52 U.S.C. 21083(d)) or the official State website or online portal through which eligible voters can directly request an absentee ballot, with instructions that the form, website, or online portal should be used only by students eligible to vote in the State;(cc)notifies students of applicable deadlines for requesting and submitting an absentee ballot, as well as additional options for early and in-person voting, and voting on Election Day, as applicable; and(dd)shares credible, nonpartisan resources to help students who are registered in another State to apply for absentee ballots in such State, which may include resources from State and local election officials; and(III)ensures that an appropriate staff person or office has been designated as a Campus Vote Coordinator to ensure compliance in accordance with this clause at the institution and who shall—(aa)be publicly designated as the Campus Vote Coordinator, along with the Coordinator’s contact information, on the institution’s website; and(bb)upon request, provide to students residency requirements for voting, including the ability of out of State students to vote in the State in which they are enrolled and physically in attendance, in accordance with applicable State law; and(ii)if, with respect to each student enrolled exclusively in distance education or correspondence programs, the institution—(I)transmits a message devoted exclusively to voter registration referring such students to a centralized voter registration website or platform that provides applicable voter registration application and voting information for all States, provided that such platform is hosted by a government affiliated website; (II)transmits such message not less than twice in a calendar year; and(III)maintains information on the institution’s website containing credible, nonpartisan resources to help students determine where and how they are eligible to vote, or a link to such resources.(C)The institution may also include voter registration applications within materials or information distributed to newly enrolled, or returning, students at the beginning of a term, consistent with the requirements of subparagraph (B).(D)In this paragraph—(i)the term absentee ballot means any ballot cast by any means other than in person and for which the State requires an application;(ii)the term distance education has the meaning given the term in section 103, except such term shall not include distance education that is provided due to a decision of an institution to require or encourage students of the institution to remain off-campus due to a national, State, or local public health or other emergency;(iii)the term Federal office has the meaning given the term in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3)); and(iv)the term voter registration application has the meaning of the term mail voter registration form as described in section 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b))..4.Grants authorizedThe Secretary of Education shall award grants to institutions of higher education that greatly exceed the minimum requirements under section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)), including as demonstrated by—(1)sponsoring large on-campus voter mobilization efforts;(2)engaging the surrounding community in nonpartisan voter registration and get out the vote efforts;(3)creating a website with centralized information about voter registration and election dates;(4)inviting candidates to speak on campus; and(5)offering rides to the polls to increase voter education, registration, and mobilization.5.Enforcement actions(a)Corrective action(1)In generalThe Secretary of Education shall submit a written warning to an institution of higher education that violates a requirement of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) that includes a direction to correct the violation not later than 60 days after the date the warning was received.(2)Actions authorizedIf an institution of higher education does not correct a violation in accordance with a direction from the Secretary of Education as described in paragraph (1), the Attorney General of the United States may authorize the appropriate State law enforcement officer or the chief elections official of a State to commence a civil action in accordance with subsection (b).(b)Civil actions(1)In generalA State law enforcement officer or chief elections official of a State may commence a civil action in accordance with subsection (a) in the appropriate district court of the United States against the institution that engages in a pattern or practice of violating section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)).(2)ReliefIn a civil action commenced under paragraph (1), the court may—(A)grant any appropriate equitable or declaratory relief with respect to the violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23));(B)award all other appropriate relief to any person or group aggrieved by the violation;(C)to vindicate the public interest, assess a civil penalty in an amount not exceeding the amount listed in section 487(c)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)(B)) for any violation; and(D)take into account the number of days in which the infraction occurred.(3)InterventionUpon timely application, a person aggrieved by a violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) with respect to which a civil action is commenced under this subsection may intervene in such action, and may obtain such appropriate relief as the person could obtain in a civil action under subsection (c) with respect to such violation, along with costs and reasonable attorneys fees.(c)Private right of action(1)In generalAny person or group aggrieved by a violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) may commence a civil action in any appropriate district court of the United States against the institution that engages in such violation.(2)ReliefIn a civil action commenced under paragraph (1), the court may—(A)grant any appropriate equitable or declaratory relief with respect to the violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23));(B)award any other appropriate relief to the person or group aggrieved by the violation, including the costs of the action, such as reasonable attorneys fees;(C)to vindicate the public interest, assess a civil penalty in an amount not exceeding the amount listed in section 487(c)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)(B)) for any violation; and(D)take into account the number of days in which the infraction occurred.(3)ReportingNot later than 60 days before the date a person or group aggrieved by a violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) commences a civil action under paragraph (1), the person or group shall report the violation to the Department of Education, a Federal or State law enforcement agency, and the institution purported to have committed the violation via an affidavit detailing the alleged violation.(4)Preservation of remediesNothing in this section shall be construed to preclude or limit any remedy otherwise available under other law, including consequential and punitive damages.6.Conforming amendments to Help America Vote ActSection 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) is amended—(1)in the section heading, by inserting ; provision of forms to institutions of higher education after by mail;(2)by redesignating subsection (d) as subsection (e);(3)by inserting after subsection (c) the following new subsection:(d)Provision of absentee ballot application forms to institutions of higher educationEach State shall provide the voter registration and absentee ballot application forms or access to electronic versions of such forms to each institution of higher education for the purposes described in section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)).; and(4)in subsection (e), as redesignated by paragraph (2), by adding at the end the following new paragraph:(3)Requirement to provide voter registration and absentee ballot application forms to institutions of higher educationEach State and jurisdiction shall be required to comply with the requirements of subsection (d) no later than 30 days after the date of enactment of the Help Students Vote Act..7.Grants for federal work-study programsSection 443(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087–53(b)(2)) is amended to read as follows:(2)provide that funds granted an institution of higher education, pursuant to this section, may be used only to make payments to students participating in work-study programs, except that—(A)for fiscal year 2022 and succeeding fiscal years, an institution shall use at least 25 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students employed in community service and civic engagement activities, such as voter registration, non-partisan voter engagement, and voter participation work, and shall ensure that not less than 1 tutoring or family literacy project (as described in subsection (d)) is included in meeting the requirement of this subparagraph, except that the Secretary may waive this subparagraph if the Secretary determines that enforcing this subparagraph would cause hardship for students at the institution; and(B)an institution may use a portion of the sums granted to it to meet administrative expenses in accordance with section 489 of this Act, may use a portion of the sums granted to it to meet the cost of a job location and development program in accordance with section 446 of this part, and may transfer funds in accordance with the provisions of section 488 of this Act;.